Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to remarks received on 04/21/2022 for application 17/011,137 which claims foreign priority to 10-2019-0119023, filed 09/26/2019.
Claims 1 and 15 being independent.
Claims 1, 11, and 15 have been amended; and claim 2 canceled without prejudice or disclaimer.
Claims 1 and 3-19 are currently pending and have been examined.

Response to Arguments
With respect to Applicant’s arguments filed 04/21/2022 under 35 USC 101 have been fully considered but they are not persuasive. Under Prong Two of Step 2A, amended independent claims 1 and 15 do not integrate the alleged abstract idea into a practical application of an electronic payment system capable of processing a payment. Providing a user-intuitive interface for obtaining cost information and splitting the payment; and performing the remittance processes for the split payment without transmitting/receiving unnecessary messages/data between the participants involving with the split payment; may be improvements to a business process, however, an improvement to a business process is still abstract and does not improve a technology. 
The claims merely recite applying the abstract idea in a technological environment to automate a business process without significantly more. The claims do not require any nonconventional computer, network, or other components, or even a non-conventional and non-generic arrangement of known, conventional pieces but merely call for performance of the claimed functions on a set of generic computer components. The elements of the instant process, when taken alone, each execute in a manner conventionally expected of these elements. The elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Hence these additional elements do not add anything significantly more than an abstract idea.
In summary, the computer is merely a platform on which the abstract idea is implemented. Simply executing an abstract concept on a computer does not render a computer “specialized,” nor does it transform a patent-ineligible claim into a patent-eligible one. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1280 (Fed. Cir. 2012). There are no improvements to another technology or technical field, no improvements to the functioning of the computer itself, transformation or reduction of a particular article to a different state or thing or any other meaningful limitations beyond generally applying the abstract idea to a particular technological environment as a result of performing the claimed method. The claimed sequence of steps comprises only “conventional steps, specified at a high level of generality,” which is insufficient to supply an “inventive concept.” Id. at 2357 (quoting Mayo, 132 S. Ct. at 1294, 1297, 1300).  Also, the addition of merely novel or non-routine components to the claimed idea does not necessarily turn an abstraction into something concrete (See Ultramercial, Inc. v. Hulu, LLC, _ F.3d_, 2014 WL 5904902, (Fed. Cir. Nov. 14, 2014). Hence the claims do not recite significantly more than an abstract idea.
For the above reasons and those stated in the rejections below, rejection of claims 1 and 3-20 under 35 U.S.C. 101 is maintained by the Examiner.
Applicant’s arguments with respect to rejection under 35 USC 103 have been fully considered and are persuasive. The 35 USC 103 rejection of the claims has been withdrawn. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 3-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea without significantly more. 
Taking the computer elements out, Independent claims 1 & 15 merely recite the following: 
capturing an image of a bill or a receipt of at least one transaction for a split payment, and obtaining cost information of the at least one transaction based on the captured image; 
retrieving the image of the bill or the receipt of the at least one transaction, and obtaining the cost information based on the retrieved image; 
creating a split payment page that allows a visitor of the split payment page to pay a portion of a cost of the at least one transaction; 
providing the visitor with a link to the split payment page by providing a chatroom in which the visitor participates with a message including the link; 
based on the portion of the cost of the at least one transaction, and a payment button being selected by the visitor of the split payment page after the link is selected by the visitor, processing remittance of the portion of the cost, and updating the split payment page according to a result of the remittance.
Thus, under the broadest reasonable interpretation, the claim recites processing remittance of the portion of the cost, and updating the split payment page according to a result of the remittance. Therefore, the claim is a “Method of Organizing Human Activity” relating to “Commercial or Legal Interactions” i.e. agreements in the form of contracts, sales activities or business relations. 
This judicial exception is not integrated into a practical application because the combination of additional element(s) of “a memory“ and ”a processor”, as seen in claim 15, for obtaining cost information, creating a page, providing a link, processing remittance of the portion of the cost and updating the page according to the result are recited at a high level of generality, i.e. as a generic processor performing generic computer functions of processing data. These additional elements are not integrated into a practical application because the claim as a whole merely describes how to generally “apply” the judicial exception in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea, see MPEP 2106.05 (f).
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong 2, the additional elements in the claim amount to no more than instructions to “apply” the exception using a generic computer component, See MPEP § 2106.05(d). 
Therefore, mere instruction to “apply” an exception using a generic computer component cannot integrate a judicial exception into a practical application of Step 2A or provide an inventive concept in Step 2B. Therefore, independent claims 1 & 15 are ineligible and the dependent claims 3-14 and 16-19 further narrow the abstract idea and do not provide any additional elements individually or in combination that amount to significantly more than the abstract idea, thus also found ineligible under 35 USC 101.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY P KANAAN whose telephone number is (571)272-2481. The examiner can normally be reached Monday- Friday 10:00am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 5712703602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.P.K./Examiner, Art Unit 3695                                                                                                                                                                                                        
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        8/13/2022